@MHJBMGMM tidewath IFi|mdiJlJJ!U/li% |PWJJ_QN‘Q

ROBINSWKAPT AN 399 PARK AVENUE 212930 mm TEL
- o LLP

SUE'l`F. 3600 212 980 7499 FAX
NEW YORK NY 10022-4690 ROBENSKAPLAN.COM

ALEXANDER D, NEWMAN
212 980 74?8 YEL
ANEWM.'\N@ROB[NSKAPLAN.COM

 

 

 

 

U"SDC SDN`Y

   
  

Wa E F BOCUM'F:§`§T d `
November 26’ 2018 C st.t:r:ja=:u,tassur i~*iLED '
'* " ;L~=-'; 1
The Honorable Denise L. Cote bgi" """""""""

 

.-’_='?"`é-? '-`-""i il " év jo §
United States District ]udge Dm_i '“’ `i_ §_""`U`" _ "“?‘ fg"”"
United States District Court for the Southern District of New'Yorl<
500 Pearl St.

NeW York, NY 10007-1312

 

 

 

Re: 111 re Subpoena and Depositz'on Notice to George Howard HL No. 1:13-mc-538
Dear ]udge Cote:

We are counsel for Respondent Dr. Richard H. Tholen in connection With
George Howard's motion to quash. Dr. Tholen moves for a one-Weel< extension of
the deadline for Dr. Tholen’s opposition brief, and to postpone oral argument
accordingly Dr. Tholen’s current deadline to file his opposition is Tuesday
November 27, and the Court recently set oral argument for Friday November 30.
Thus, Dr. Tholen requests the Court reset the deadline for his opposition for
December 4, and oral argument for December 7 (or at the Court’s convenience any
day after December 4).

Good cause exists for this one-Weel< extension because the motion Was filed
the Tuesday before the Thanl<sgiving holiday As a professional courtesy, We
accepted service of that motion by email and received a copy in the evening on
November 20. His memorandum of law for this discovery dispute spans 15 pages
and cites 27 cases. We request a reasonable extension to review and respond to
this brief and authority Because of earlier commitments based on the
Thanl<sgiving holiday, We have not had a fair and meaningful opportunity to do
so under the current deadline for Dr. Tholen’s opposition

We have conferred With counsel for l\/ir. Howard about this request, and he
opposes the request The morning after Mr. HoWard filed his motion, We observed
that the Court set a hearing on this matter--although counsel for Mr. Howard
never served notice of it as directed by the Court1 -and requested a one~Weel<
extensionl Ex. 1. Mr. HoWard initially consented, and even asked for a longer

 

1 “IT IS FURTHER ORDERED that the movant shall forthwith Serve a copy of this Order upon counsel for
the respondent.” Dkt No. 6.

 

dasmm_%aneao!aa%ml£€ moorman H-“+Iledi film/aetna Waeff&

Novernber 26, 2018 VIA ECF
Page 2

 

extension so he could file a reply. Id. But then after the close of business, he
Withdrew his consent based on a filing earlier that morning in the District of
Minnesota--Where this underlying case is venued. ld. That filing is attached as
Exhibit 2. We asked counsel to reconsider his position, but received no response

Part of Dr. Tholen's opposition to Mr. Howard’s motion is that the District of
Minnesota has already addressed the same issues here»- an objection to Mr.
Howard's deposition, and a motion to quash the same subpoena in front of this
Court. Only after Assist America and l\/lr. Howard did not like the outcome of that
earlier motion did Mr. HoWard pursue any relief in this Court. Indeed, back on
October 30, Magistrate judge Rau explained "First of all, the deposition is going to
tal<e place.” He then ordered an additional meet-and-confer about the scope of the
document requests. Magistrate ]udge Rau later directed Mr. Howard to provide a
response on November 20. But Mr. I-Ioward chose not to do so. We therefore
alerted Magistrate ]udge Rau to that fact, and asked for the opportunity to be
heard since this discovery dispute has been ongoing since August and Mr.
Howard's current motion increases the burden and expense on Dr. Tholen. Even
then, nothing in that letter changes the fact that We Would like a short extension
here to address Mr. Howard's motion.

There have been no other previous requests for adjournment or extensions of
time from this Court in this matter.

Respectfully submitted,

s/Alexamier D. Newman
Alexander D. Newman

s/ Patn'ck M. Arenz

Patrick M. Arenz

(pro hac vice application to be
submitted)

l“”/<¢»t

cc: All counsel of record (via ECF)

/a¢/c»’

